Citation Nr: 1236944	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 1999 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The Veteran failed, without good cause, to report for a VA compensation examinations needed to obtain a medical opinion concerning whether his 
service-connected disabilities render him unemployable, meaning incapable of obtaining and maintaining employment that would be considered substantially gainful versus just marginal in comparison.


CONCLUSION OF LAW

Entitlement to a TDIU is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

TDIU 

The Veteran seeks entitlement to a TDIU.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include generalized anxiety disorder with tension headaches (70 percent), bilateral tinnitus (zero percent), and bilateral reduced speech recognition hearing loss (zero percent).  

On June 6, 2011, the RO scheduled the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities of generalized anxiety disorder, bilateral hearing loss, and tinnitus rendered him unable to secure and maintain substantially gainful employment.  See Exam Request Report.  

Veterans seeking compensation are required to report for scheduled examinations. 38 C.F.R. §§ 3.326, 3.327 3.655 (2011).  Entitlement to a TDIU is a component of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. at 447 (2009).  When a claimant fails, without good cause, to report for an examination scheduled in conjunction with a claim for increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2011).  

The Veteran failed to report to the VA examination scheduled for September 26, 2011, and it was cancelled.  The Veteran has not provided any reason for failing to report.  As the Veteran failed to report for the VA examination scheduled in connection with his claim for a TDIU without providing good cause, his claim must be denied.  

The Board acknowledges the assertion of the Veteran's representative that although the Veteran failed to report for his compensation and pension examination, his failure to do so is not determinative of the outcome of the appeal.  The representative noted,

Notwithstanding 38 CFR section 3.655, at this juncture, we wish to point out that the United States Court of Veterans Appeals has held that the duty to assist includes the duty to obtain thorough and contemporaneous VA examinations.  Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Where the record before the Board is inadequate to render a fully informed decision on an issue, a remand to the RO is required to fulfill the statutory duty to assist, including an account for symptomatology in its most active phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In our opinion the appellant may have legitimate mitigating circumstances for not reporting for this examination and therefore, should be given another chance.

The Board disagrees.  The Veteran has not shown good cause for not reporting for his VA examination, and the representative's allegation that there may have been legitimate mitigating circumstances is not a demonstration of good cause.  The Board notes that there has been no communication from the Veteran since his VCAA notice response was received in January 2011.  In fact, the record indicates that the Veteran also failed to report for his Travel Board hearing scheduled for August 22, 2012.    The use of the word "shall" under 38 C.F.R. § 3.655(b) leaves no discretion to the Board in this matter.  Where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 426. 


ORDER

Entitlement to a TDIU is denied as a matter of law.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


